EXHIBIT 10.22.1

 

Amendment of Paycheck Protection Program Note, dated as of August 20, 2020, by
and among Integrated BioPharma, Inc. and PNC Bank, National Association

 

Effective as of June 5, 2020, Sections 2 and 3 of the Note were amended and
restated to read as follows:

 


“2. Structure; Payment Terms. During the Deferral Period, interest on the
outstanding principal
balance will accrue at the Fixed Rate, but neither principal nor interest shall
be due and payable. On
the Deferral Expiration Date, the Conversion Balance shall convert to an
amortizing term loan
payable as set forth below.

 


On the First Payment Date, all accrued interest that is not forgiven under the
Program shall be due
and payable. Additionally, on the First Payment Date, and continuing on the 15th
day of each month
thereafter until the Maturity Date, equal monthly installments of principal
shall be due and payable in
an amount sufficient to fully amortize the Conversion Balance over the remaining
term of the Facility.
Interest shall be payable at the same times as the monthly principal payments.
Any outstanding
principal and accrued interest shall be due and payable in full on the Maturity
Date.

 


If any payment under this Note shall become due on a day other than a Business
Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be
included in computing interest in connection with such payment. The Borrower
hereby authorizes the
Bank to charge the Borrower's deposit account at the Bank for any payment when
due. Payments
received will be applied to charges, fees and expenses (including attorneys'
fees), accrued interest
and principal in any order the Bank may choose, in its sole discretion.

 


The following terms shall have the meanings set forth below:

 


“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which
commercial banks are authorized or required by law to be closed for business in
the State of
Delaware.

 


“Conversion Balance” shall mean the outstanding principal of the Facility, less
any forgiven
amounts, as determined on the Deferral Expiration Date.

 


“Deferral Expiration Date” shall mean either (a) the date any forgiven amount of
the Facility is
remitted to the Bank, or (b) the date that a final determination is made that no
portion of the Facility
will be forgiven; provided, however, if the Borrower fails to apply for
forgiveness by the Latest
Forgiveness Application Date, the Deferral Expiration Date shall mean the Latest
Forgiveness
Application Date. In no event shall the Deferral Expiration Date be later than
the Maturity Date.

 


“Deferral Period” shall mean the period beginning on the date of this Note and
ending on the
Deferral Expiration Date.

 


“First Payment Date” shall mean the 15th day of the month following the month in
which the
Deferral Expiration Date occurs.

 


“Latest Forgiveness Application Date” shall mean the date that is 10 months
after the earlier to
occur of (a) the date that is 24 weeks after the date the Facility is funded;
and (b) December 31,
2020.

 

 

--------------------------------------------------------------------------------

 

 


“Maturity Date” shall mean the 2nd anniversary of the date of this Note.

 


3. Forgiveness of the Facility. All or a portion of this Facility may be
forgiven in accordance with
the Program requirements. The amount of forgiveness shall be calculated (and may
be reduced) in
accordance with the requirements of the Program.”

 


Except as described above, the Note and other Loan Documents remain unchanged
and in full force and
effect as written.

 

 